Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Lipcsik on 02/25/2021.

The application has been amended as follows: 
Claim 1, line 7: change "at least one stiffener element disposed" to -- stiffener elements are disposed--. 
Claim 1, line 8: change "the at least one" to --each--. 
Claim 1, line 10: change "the at least one" to -- each--. 
Claim 1, line 11: change "a stiffener element" to --the respective stiffener element--. 
Claim 1, line 12: change "the at least one" to --the respective--. 
Claim 1, line 13: change "the at least one" to --each--.
Claim 1, line 15: change "the at least one" to --the respective--. 
Claim 1, line 18: change "the stiffener element" to --the respective stiffener element, each circumferential groove comprises adjacent stiffener elements separated by a circumferential spacing that is within a range of 15.0 mm to 45.0 mm--. 
Claim 1, line 21: change "the cut" to --the respective cut--. 
Cancel claims 2-3, 7, and 13-14. 
Claim 16, line 7: delete “element”.
Claim 16, line 8: directly after "spacing" insert --that is within a range of 15.0 mm to 45.0 mm--. 
Claim 16, line 10: change "the stiffener element" to --the respective stiffener element--. 
Claim 16, line 19: change "the stiffener element" to --the respective stiffener element--. 
Claim 16, line 22: change "the cut" to --the respective cut--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
JP’812 (JP 08-150812) fails to teach a tire comprising “each circumferential groove comprising adjacent stiffener elements separated by a circumferential spacing that is within a range of 15.0 mm to 45.0 mm” in combination
JP’812 fails to render obvious a tire comprising “an array of a first plurality of discrete stiffener elements disposed within each circumferential tread groove, with adjacent stiffener elements within the circumferential first array separated by a circumferential spacing that is within a range of 15.0 mm to 45.0 mm” in combination with the remaining subject matter recited in claim 16 (renumbered as claim 4).

Mathonet et al. (US 2013/0061993) provides stiffeners elements in center grooves 28,30 (FIG-2 and [0038]); however, this reference fails to render obvious a tire comprising stiffener elements “disposed within each of the four circumferential grooves” in combination with the remaining subject matter recited in claim 1. 
Mathonet al. provides stiffeners elements in center grooves 28,30 (FIG-2 and [0038]); however, this reference fails to render obvious a tire comprising “an array of a first plurality of discrete stiffener elements disposed within each circumferential tread groove” in combination with the remaining subject matter recited claim 16 (renumbered as claim 4). 

JP’212 (JP 06-024212) teaches to provide a stiffener element 4 in a lateral groove 2; however, this reference fails to render obvious a tire comprising stiffener elements “disposed within each of the four circumferential grooves” in combination with the remaining subject matter recited in claim 1.
JP’212 teaches to provide a stiffener element 4 in a lateral groove 2 however, this reference fails to render obvious a tire comprising “an array of a first plurality of discrete stiffener elements disposed within each circumferential tread groove” in combination with the remaining subject matter recited claim 16 (renumbered as claim 4).
 
JP’909 (JP 2002-219909) fails to render obvious a tire comprising “each stiffener element having a circumferentially oriented cut” AND “the cut within each stiffener element including a radially inner cylindrical channel” AND “the channel having a circular cross-sectional configuration with a nominal diametric width dimension within a range of 2.0 mm to 4.0 mm, the channel being disposed at a radially inner base of the respective stiffener element” in combination with the remaining subject matter recited in claim 1.
JP’909 fails to render obvious a tire comprising “each stiffener element having a circumferential oriented bisecting cut” AND “the bisecting cut within each stiffener element including a radially inner cylindrical channel” wherein “the channel having a circular cross-sectional configuration with a nominal diametric width dimension within a range of 2.0 mm to 4.0 mm, the channel being disposed at a radially inner base of the respective stiffener element” in combination with the remaining subject matter recited in claim 16 (renumbered as claim 4).

JP’105 (JP 07-309105) fails to render obvious a tire comprising “stiffener elements are disposed within each of the four circumferential grooves, each stiffener element having a reduced height relative to a height of the center and intermediate ribs” AND “each stiffener element having a circumferential orientated cut extending into an upper surface of the respective stiffener element toward a bottom of the same stiffener element, the cut extending circumferentially through the respective stiffener element with the cut bounded by opposite laterally inward facing cut sides” in combination with the remaining subject matter recited in claim 1.  In other words, FIG. 6 of JP’105 fails to satisfy the “reduce height” limitation and FIG. 9a fails to satisfy the “circumferentially orientated cut” limitation wherein both embodiments fails to render obvious all of the limitations recited in claim 1. 
JP’105 fails to render obvious a tire comprising “each stiffener element having a circumferential oriented bisecting cut” AND “the bisecting cut within each stiffener element including a radially inner cylindrical” AND “the channel having a circular cross-sectional configuration with a nominal diametric width dimension within a range of 2.0 mm to 4.0 mm, the channel being disposed at a radially inner base of the in combination with the remaining subject matter recited in claim 16 (renumbered as claim 4).

JP’203 (JP 05-155203) discloses a working example wherein P = 86 mm, see FIG. 2 and TABLE.  However, this reference fails render obvious a tire comprising “each circumferential groove comprising adjacent stiffener elements separated by a circumferential spacing that is within a range of 15.0 mm to 45.0 mm” in combination with the remaining subject matter recited in claim 1. 
JP’203 discloses a working example wherein P = 86 mm, see FIG. 2 and TABLE.  However, this reference fails to render obvious a tire comprising “an array of a first plurality of discrete stiffener elements disposed within each circumferential tread groove, with adjacent stiffener elements within the circumferential first array separated by a circumferential spacing that is within a range of 15.0 mm to 45.0 mm” in combination with the remaining subject matter recited in claim 16 (renumbered as claim 4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/27/2021